Exhibit 99.1 FOR IMMEDIATE RELEASE Comverge Reports Third Quarter 2009 Financial Results Quarterly Revenue Increases 37% East Hanover, N.J., November 9, 2009 – Comverge, Inc. (NASDAQ: COMV), a leading provider of comprehensive smart grid, demand management, and energy efficiency solutions, today announced third quarter financial and operating results for 2009. “Our third quarter performance kept us firmly on track to meet or exceed our targets for annual growth in megawatts under management and estimated future contract revenue,” said Michael D. Picchi, Interim President and CEO of Comverge.“Our operational execution remained solid as we realized 37% year-over-year revenue growth, grew our Virtual Peaking Capacity deferred revenues 36%, and built out 18 megawatts of capacity in these programs.We remain confident about the outlook for our performance in the remainder of this year.” Picchi continued, “The awarding of $3.4 billion in stimulus funds by the Department of Energy to support smart grid projects that modernize the U.S. electricity grid under the American Recovery and Reinvestment Act is an exciting and unique opportunity. A number of our utility customers will be recipients of stimulus funds and Comverge expects our leading demand management solutions to be part of a number of these smart grid projects.” Financial Summary Third quarter revenues for 2009 were $33.2 million compared to $24.3 million in the third quarter of 2008, a 37% increase.Revenues for both periods exclude revenues from residential Virtual Peaking Capacity (VPC) contracts, which are deferred and recognized in the fourth quarter.Deferred revenue on the balance sheet from the VPC contracts was $25.0 million as of September 30, 2009 compared to $4.3 million at year-end 2008, an increase of $20.7 million during the first nine months of 2009.The $20.7 million increase during the first nine months of 2009 is compared to a $15.2 million increase in VPC deferred revenue during the first nine months of 2008, a 36% increase. Adjusted EBITDA for the third quarter of 2009 was a negative $3.9 million compared to a negative $4.7 million for the third quarter of 2008.Adjusted EBITDA is earnings before interest, taxes, depreciation, amortization and non-cash stock compensation expense (see Schedule 5 – Reconciliation of Non-GAAP Financial Measure to the Most Directly Comparable GAAP Financial Measure). Net loss for the third quarter of 2009 was $9.4 million, or $0.44 per share basic and diluted, compared to a net loss of $81.8 million, or $3.85 per share basic and diluted for the third quarter of 2008. Net loss for the third quarter of 2009 included a one time expense of $4.3 million, or $0.20 per share basic and diluted, related to the retirement of Robert M. Chiste, the company’s former President and CEO.Net loss for the third quarter of 2008 included a non-cash impairment charge for goodwill and certain intangible assets of $75.4 million. Net of a $1.0 million tax benefit, the net non-cash impairment charge of $74.4 million was a loss of $3.49 per share in the third quarter of Business Highlights Comverge third quarter 2009 business highlights include: · Entered into a 5-year agreement with a major Virginia-based energy provider to provide 117 megawatts of contracted demand side management capacity from commercial and industrial consumers, supply more than 150,000 advanced metering infrastructure compatible energy management devices for residential customers and provide our Apollo® Demand Response Management System software. · Announced that our 4-year, 40 megawatt VPC contract with Southern California Edison (SCE) had received regulatory approval. · Increased total megawatts under management by 63 megawatts during the third quarter of 2009. As of September 30, 2009 total megawatts under management were: - Megawatts under long-term contracts, with regulatory approval919 - Megawatts under open market programs1181 - Megawatts to be provided under turnkey programs 320 - Megawatts managed for a fee 437 - Total megawatts 2857 Recent Developments and Current Outlook Comverge announced the appointment of A. Laurence Jones, Joseph M. O'Donnell and Scott B.
